 
STOCK PURCHASE AGREEMENT


Private Purchase and Sale of Common Stock of Loto Inc.


THIS AGREEMENT is made and entered into as a private transaction of the date set
forth on the signature page below, by and between the Seller set forth on the
signature page hereto (the “Seller”) and the purchaser set forth on the
signature page below (the “Purchaser”);


WHEREAS, the Seller is the record owner and holder of common stock shares (the
“Common Stock”), of Loto Inc., a Nevada corporation (the “Company”);


WHEREAS, the Seller desires to sell to Purchaser such shares of Common Stock of
the Company set forth on the signature page below, (“Stock”); and


WHEREAS, the Purchaser desires to purchase the Stock and the Seller desires to
sell the Stock, upon the terms and subject to the conditions hereinafter set
forth.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and other good and valuable consideration, the
adequacy of which is expressly acknowledged as sufficient in all respects, the
Seller and the Purchaser hereby agree as follows:


1.
PURCHASE AND SALE.



(a)
Subject to the terms and conditions hereinafter set forth, at the Closing of the
transaction as defined herein, the Seller shall sell, convey, transfer, and
deliver to the Purchaser the Stock, and the Purchaser shall purchase from the
Seller the Stock for the purchase price in the aggregate as set forth on the
signature page hereto (the “Purchase Price”).



(c)
The Closing of the transactions contemplated by this Agreement (the “Closing”),
shall be deemed to occur after all three of the following conditions have been
satisfied: (i) after acceptance of this Agreement by the Seller, (ii) after
receipt of the Note representing payment for the Stock; and (iii) upon receipt
by the Purchaser of the stock certificate representing the purchased Stock into
escrow of the Escrow Agent as defined herein.



(d)
The Purchase Price for the Stock shall be delivered by the Purchaser in the form
of a Note, in the form set forth as Exhibit A hereto (the “Note”).  The Note
shall be for the full amount of the Purchase Price and shall have an interest
rate equal to prime rate plus 1.5%.  The principal and interest shall be due
three (3) years from the date of its execution.



(e)
Acceptance of the Agreement shall be subject to delivery of anti-money
laundering due diligence documentation which is satisfactory to the bank of the
Seller, the requirements of which are set forth on the Signature Page
hereto.  The Seller reserves the right to request any and all supplemental
anti-money laundering due diligence information which it deems necessary, as
determined and requested at its sole discretion and the Seller may reject the
acceptance of any proceeds delivered as the Purchase Price if such due diligence
information is not satisfactory to the Seller.


 

--------------------------------------------------------------------------------

 
 
Stock Purchase Agreement

--------------------------------------------------------------------------------



2.
REPRESENTATIONS AND WARRANTIES OF SELLER.



(a)
The Seller hereby represents and warrants to the Purchaser: (i) The Seller is
not a party to any agreement, written or oral, creating rights in respect to the
Stock in any third person or relating to ownership or voting of the Stock;  (ii)
the Seller is the lawful owner of the Stock, free and clear of all security
interests, liens, encumbrances, contingent or otherwise, equities or other
charges, taxes or restrictions of any nature (except restrictions of applicable
securities laws); (iii) there are no existing warrants, options, purchase
agreements, redemption agreements, calls, puts or other rights of any nature
whatsoever relating to the Stock, nor are there any other understandings,
arrangements or agreements creating rights of third parties with respect to such
Stock.  Except with respect to restrictions applied as a matter of law
pertaining to transfers of restricted securities, at the Closing, the Purchaser
will acquire all right, title and interest in the Stock free and clear of any
impairment, encumbrance or liens or any interest, contingent or otherwise, of
any person, public or private entity, association or organization, or any
judicial orders or any governmental entity or quasi-governmental authority.



(b)
The Seller hereby represents and warrants that there has been no act or omission
by the Seller which would give rise to any valid claim against any of the
parties hereto for a brokerage commission, finder's fee, or other like payment
in connection with the transactions contemplated hereby and no third party has
any rights, contingent or otherwise, in the Stock or proceeds thereto.



(c)
The Seller acknowledges its understanding that the offering and sale of Stock is
intended to be exempt from registration under Rule 903 of Regulation S
promulgated under the Securities Act of 1933, as amended (the “Securities Act”).



(d)
The Seller is not receiving a selling concession, fee or other remuneration in
respect of the securities sold.



3.
REPRESENTATIONS AND WARRANTIES OF PURCHASER.



(a)
No consent, approval, authorization or order of, or any filing or declaration
with any governmental authority or any other person, is required for the
consummation by the Purchaser of any of the transactions contemplated by the
Purchaser under this Agreement.



(b)
The Purchaser is acquiring the Stock for his or her own account as principal,
and not as a nominee or agent; for investment purposes only, and not with a view
to, or for, resale, distribution or fractionalization thereof in whole or in
part; and no other person has a direct or indirect beneficial interest in such
Stock or any portion thereof.  The Purchaser has no contract, undertaking,
agreement or arrangement with any person to sell, transfer, distribute or grant
participations in the Stock to any person, entity or organization.


 
- 2 -

--------------------------------------------------------------------------------

 
 
Stock Purchase Agreement

--------------------------------------------------------------------------------



(c)
The Purchaser is not acquiring the Stock as a result of or subsequent to any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
presented at any seminar or meeting, or pursuant to any solicitation of a
subscription by a person not previously known to the Purchaser in connection
with investment securities generally.



(d)
Except as otherwise provided in this Agreement, the Purchaser understands that
the Company is under no obligation to register the Stock under the Securities
Act, or to assist the Purchaser in complying with the Securities Act or the
securities laws of any state of the United States or of any foreign
jurisdiction.  The Purchaser understands that the Stock must be held
indefinitely unless such Stock is registered under the Securities Act or an
exemption from registration is available.  The Purchaser acknowledges that such
person has been advised of the limitation of Rule 144 promulgated under the
Securities Act (“Rule 144”), and that the Purchaser has been advised that Rule
144 permits resales only under certain circumstances which are currently not
available with respect to the Stock.  The Purchaser understands that it will be
unable to sell or trade any of the Stock without either registration under the
Securities Act or the availability of exemption from registration.



(e)
The Purchaser (i) is experienced in making investments of the kind described in
this Agreement, (ii) is able, by reason of his or her own business and financial
experience and or his or her own professional advisors, has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of investment in the Stock and (iii) is able to afford the
entire loss of his or her own investment in the Stock.



(f)
The Purchaser acknowledges his understanding that the offering and sale of Stock
is intended to be exempt from registration under Rule 903 of Regulation S
promulgated under the Securities Act.  In furtherance thereof, in addition to
the other representations and warranties of the Purchaser made herein, nothing
herein shall construe the Purchaser as an agent acting on behalf of the Company.



(g)
Purchaser is aware that no U.S. federal or state agency has (i) made any finding
or determination as to the fairness of this investment, (ii) made any
recommendation or endorsement of the Stock, or (iii) guaranteed or insured any
investment in the Stock or any investment made by the Company.



(h)
Purchaser understands that the price of the Stock offered hereby bear no
relation to the assets, book value or net worth of the Company and such price
was determined solely by mutually agreement as determined between the Purchaser
and the Seller.  Purchaser acknowledges and understands that there is a risk of
dilution on his or its investment in the Company.


 
- 3 -

--------------------------------------------------------------------------------

 
 
Stock Purchase Agreement

--------------------------------------------------------------------------------



4.
REGULATION S REPRESENTATIONS



(a)
The Purchaser acknowledges and agrees that the Company shall, and shall instruct
its transfer agent to, refuse to register any transfer of the Common Stock
issued hereunder not made in accordance with the provisions of Regulation S,
pursuant to registration under Securities Act or pursuant to an available
exemption from registration required under the Securities Act.



(b)
The Purchaser understands and acknowledges that the shares of Stock have not
been registered under the Securities Act and are being offered and transferred
in reliance upon the exemptions provided in Regulation S of the Securities Act
and the Rules and Regulations adopted thereunder.  Accordingly, the shares of
Stock may not be offered or sold in the U.S. or to U.S. Persons (as such term is
used in Regulation S) unless the securities are registered under the Securities
Act, or an exemption for the regulation requirements is available.  Furthermore,
hedging transactions involving the shares of Stock may not be conducted unless
in compliance with the Securities Act.



(c)
The Purchaser makes the following representations and warranties for the benefit
of the Seller and the Company with the intent that the same may be relied upon
in determining the suitability of the Purchaser as a qualified Non-U.S. Person
purchaser and transferee of securities:



(i) The Purchaser did not receive the offer for the shares of Stock (the
“Offer”), nor was he, she or it solicited to purchase the shares of Stock, in
the United States; that this Agreement has not been executed or delivered by the
Purchaser in the United States, and neither the Purchaser nor any Person acting
on behalf of the Purchaser has engaged, directly or indirectly, in any
negotiations with respect to the Offer or this Agreement in the United States;


(ii) The Purchaser is not a U.S. Person (i.e., (i) not an individual resident in
the U.S.; (ii) a partnership or corporation organized or incorporated in the
United States; (iii) an estate of which any executor or administrator is a U.S.
Person; (iv) a trust of which any trustee is a U.S. Person; (v) a dealer holding
an account for a customer; (vi) an agency or branch of a foreign entity located
in the U.S.; or (vii) a partnership or corporation (A) organized or incorporated
under the laws of any foreign jurisdiction and (B) formed by a U.S. Person
principally for the purpose of investing in securities not registered under the
Securities Act and is not acquiring the shares of Stock for the account or
benefit of a U.S. Person;


(iii) The Purchaser is not purchasing the shares of Stock as a result of, or
subsequent to, (i) any advertisement, article, notice or other communication
published in any newspaper, magazine or other publication or broadcast over
television or radio in the U.S.; (ii) any promotional seminar or meeting in the
U.S., or (iii) any solicitation by a Person not previously known to it in
connection with investments in securities generally; and

 
- 4 -

--------------------------------------------------------------------------------

 
 
Stock Purchase Agreement

--------------------------------------------------------------------------------



(iv) The shares of Stock have not been registered under the Securities Act or
under any state securities laws and that the Purchaser agrees to transfer its
shares of Stock in the U.S. or to, or for the account or benefit of, U.S.
Persons only if (i) the shares of Stock are duly registered under the Securities
Act and all applicable state securities laws; or (ii) there is an exemption from
registration under the Securities Act, including any exemption from the
registration requirements of the Securities Act which may be available pursuant
to Rule 903 or Rule 904 under Regulation S, and all applicable state securities
laws; that prior to any such transfer the Company may require, as a condition
affecting a transfer of the shares of Stock, an opinion of counsel in form and
substance satisfactory to the Company as to the registration or exemption
therefrom under the Securities Act and applicable state securities laws; that
the Company is under no obligation to register the shares of Stock under the
Securities Act or any applicable state securities laws on its behalf or to
assist it in complying with any exemption from such registration;


(v) Except as distributed by Purchaser in accordance with the requirements and
provisions of Rule 903 of Regulation S; the shares of Stock will be acquired
solely for the account of the Purchaser, for investment purposes only, and not
with a view to, or for sale in connection with, any distribution thereof and
with no present intention of distributing or reselling any part of the shares of
Stock.


(vi) The Purchaser agrees not to sell, pledge, transfer, dispose of, or
otherwise deal with or engage in hedging transactions involving, its shares of
Stock or any portion thereof except as otherwise permitted herein, unless and
until counsel for the Company shall have determined that the intended
disposition or action is permissible and does not violate the Securities Act or
any applicable state securities laws, or the rules and regulations thereunder.


(vii) The Purchaser jurisdiction of principal place of business and corporate
domicile, as set forth on the signature page hereto with respect to notices
under this Agreement, is true and correct.


(viii) The Purchaser is not the issuer, a distributor, dealer or an affiliate of
the issuer, distributor or a dealer.  The Purchaser is not receiving a selling
concession, fee or other remuneration in respect of the securities sold.  The
Purchaser undertakes and agrees that: (a) any offer or resale of the Stock
within a one year restricted period shall be made solely outside of the United
States in an offshore transaction on a designated offshore securities market as
such term is defined in Rule 902(b) of Regulation S promulgated under the
Securities Act; (b) No directed selling efforts shall be made in the United
States by any seller, an affiliate, or any person acting on their behalf; (c)
the Seller or a person acting on the Seller's behalf will send to the Purchaser
a confirmation or other notice stating that the securities may be offered and
sold during the distribution compliance period only in accordance with the
provisions of this Regulation S (Rule 901 through Rule 905, and Preliminary
Notes); pursuant to registration of the securities under the Act; or pursuant to
an available exemption from the registration requirements of the Act.

 
- 5 -

--------------------------------------------------------------------------------

 
 
Stock Purchase Agreement

--------------------------------------------------------------------------------



5.
GENERAL PROVISIONS.



(a) Entire Agreement. This Agreement (including the covenants of confidentiality
incorporated herein by reference to the Memorandum, the schedules and exhibits
hereto and any written amendments hereof executed by the parties) constitutes
the entire Agreement and supersedes all prior agreements and understandings,
oral and written, between the parties hereto with respect to the subject matter
hereof.  The Company and the Company’s Transfer Agent, although not signatory
parties hereto, are expressly authorized and permitted to rely upon any and all
provisions of this Agreement.  No other third party beneficiaries may rely upon
this Agreement.


(b) Headings and Construction. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.  All pronouns and any variations thereof used
herein shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require.


(c) Costs.  Except as otherwise set forth herein, each of the parties hereto
shall pay its own fees and expenses (including the fees of any attorneys,
accountants, appraisers or others engaged by such party) in connection with this
Agreement and the transactions contemplated hereby whether or not the
transactions contemplated hereby are consummated.


(d) Each Certificate representing the Stock shall be imprinted with the
following legend restricting the transferability of the Stock except as
permitted by applicable securities laws or exemptions therefrom:


THE SECURITIES ARE BEING OFFERED TO PURCHASERS IN A PRIVATE TRANSACTION WHO ARE
NOT U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE SECURITIES ACT)) AND WITHOUT REGISTRATION WITH THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON
REGULATION S PROMULGATED UNDER THE SECURITIES ACT.  TRANSFER OF THESE SECURITIES
IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S,
PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AVAILABLE
EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE SECURITIES ACT.


(e) Severability. Each provision of this Agreement shall be considered separable
and, if for any reason any provision(s) hereof are determined to be invalid or
contrary to applicable law, such invalidity or illegality shall not impair the
operation of or affect the remaining portions of this Agreement.


(f) Survival.  The parties’ representations and warranties made in this
Agreement shall survive the execution and delivery hereof and delivery of the
purchased Stock.

 
- 6 -

--------------------------------------------------------------------------------

 
 
Stock Purchase Agreement

--------------------------------------------------------------------------------



(g) Notices.  Any notice or other communication required or permitted to be
given hereunder shall be in writing and given or made (a) by personal delivery
or (b) by overnight courier service with confirmation of receipt at the
respective addresses set forth on the signature page hereto, or at such other
address as any party hereto may subsequently furnish in writing to the other
party.


(h) Assignability.  This Agreement and the rights, interests and obligations
hereunder are not transferable or assignable by the Seller without the consent
of the Purchaser and the transfer or assignment of the Stock shall be made only
in accordance with this Agreement.  The Purchaser may assign its rights
hereunder without consent of the Seller provided such assignee performs all
obligations of Seller set forth hereunder.


(i) Irrevocability; Binding Effect.  The Purchaser hereby acknowledges and
agrees that the purchase hereunder is irrevocable, except as required by
applicable law, and that this Agreement shall be binding upon and inure to the
benefit of the parties and their respective heirs, executors, administrators,
successors, legal representatives and permitted assigns.  This obligations of
the Seller hereunder shall terminate if the bank of the Seller does not accept
the anti-money laundering documentation of Purchaser.


(j) Modification.  This Agreement shall not be modified, amended or waived
except by a written instrument signed by the party against whom any such
modification, amendment or waiver is sought.


(k) Disputes.  Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled exclusively by binding
arbitration in Toronto, Ontario, Canada pursuant to the rules of an arbitral
forum mutually agreed upon by the Seller and the Purchaser.  In the event that
an arbitral forum is not agreed upon after delivery of notice by the party
initiating such arbitration and forty-five days after confirmed receipt of such
notice by the other party, then any court having competent jurisdiction over the
party shall have full power and authority to appoint an arbitrator in Toronto,
Ontario, Canada, who shall be a solicitor with not less than ten years corporate
transactional experience.  The fees and costs of such arbitration shall be paid
by the non-prevailing party.


(l) Governing Law.  This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without regard
to principles of conflicts of law.  Each of the Seller and the Purchaser (i)
hereby irrevocably submits to the jurisdiction of the United States District
Court sitting in the Southern District of New York for the purposes of any suit,
action or proceeding arising out of or relating to this Agreement and (ii)
hereby waives, and agrees not to assert in any such suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such court,
that the suit, action or proceeding is brought in an inconvenient forum or that
the venue of the suit, action or proceeding is improper.  Each of the Seller and
the Purchaser consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing in this
Section shall affect or limit any right to serve process in any other manner
permitted by law.

 
- 7 -

--------------------------------------------------------------------------------

 
 
Stock Purchase Agreement

--------------------------------------------------------------------------------



(m) Stock Power.  The undersigned, a stockholder of record of Loto Inc., by the
hand of its duly authorized undersigned directors, hereby assigns and transfers
title unto the Purchaser the shares of Common Stock set forth on the signature
page hereto, as represented by the stock certificate of Seller, at such time as
all terms and conditions in this Agreement are satisfied or waived, subject to
delivery and acceptance by the Company’s Transfer Agent, and the Seller does
hereby irrevocably constitute and appoint the law firm of Wuersch & Gering LLP
as agent (the “Agent”) to cause the transfer of title of said shares of Common
Stock on the books of the within named Company, with full power of substitution
in the premises, effective as of the date of delivery to the Transfer
Agent.  This provision shall be deemed to serve as a Stock Power and shall have
the same full power, force and effect as a separate Stock Power instrument,
which may be fully relied upon by the Company, the Agent and the Transfer Agent
to the same and full extent as a separately endorsed Stock Power.  The Transfer
Agent is hereby expressly authorized to accept delivery of this Agreement and
any related instruction letter via fax, or scan and e-mail, and to accept fax or
scanned copies of the aforementioned executed documents, and the Transfer Agent
is furthermore expressly authorized to accept the stock power contained herein
without a medallion signature guarantee or notary authentication.


(n) As a security for the payment of the Purchase Price, the Purchaser shall
place stock certificates representing the Shares into escrow with the law firm
designated by Purchaser (the “Escrow Agent”).  The Purchaser and Seller agree
that the terms of such escrow shall be mutually agreed upon based on the
standard form of the Escrow Agent.  The Escrow Agent shall release to Purchaser
all stock certificates representing the Shares from escrow upon the receipt of
written notification from both the Seller and the Purchaser that the Note
representing the Purchase Price has been paid in full.  The Purchaser may not
pledge, sell, loan or otherwise create any direct or contingent third-party
ownership interest in the Shares until such time as the Note representing the
Purchase Price has been paid in full.


(o) Counterparts. This Agreement may be executed in one or more counterparts
each of which shall be deemed an original, but all of which shall together
constitute one and the same instrument.


[Signature Page Follows]

 
- 8 -

--------------------------------------------------------------------------------

 
 
Stock Purchase Agreement

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed by each of the parties
hereto as of April 19, 2010.


Purchase of Loto Inc. Common Stock:

 
Purchase Price: **USD$1.50 (ONE DOLLAR FIFTY U.S. CENTS)** PER SHARE
 
Total Shares of Stock Purchased:  **19,300,000**
 
Total Purchase Price:  **$28,950,000.00**- By Note
 
Due Date for Receipt of Purchase Price Proceeds: Per Note Exhibit A
 

Purchaser:



Print Full Legal Name: 
2238646 ONTARIO INC.

Address: 
23 Bedford Road, Toronto, Ontario, Canada, M5R 2J9
   

Telephone (with country code): 
  +1 (416) 366-6466

Fax Number: 
 

E-mail: 
jrb@randallbarrs.ca

Address for Notices and Delivery of Stock Certificate: 
Per Escrow Agreement
   

Permanent Address  (if different from above) 
same
   

Legal form if an entity (trust, corporation, partnership, etc.): 
corporation

Jurisdiction of organization if an entity: 
Ontario, Canada

 
PURCHASER: 2238646 ONTARIO INC.


By: 
/s/ Jason Randall Barrs
 
Name: Jason Randall Barrs
 
Title:



SELLER: Mhalka Capital Investments Ltd.


By: 
/s/ Perpetum Finance Inc.
   
Name: Perpetum Finance Inc.
   
Title: Director
   
Address For Notices:
   
c/o Alyco Advisory AG, Stockerstrasse 44, PO Box 1502, 8027 Zurich, Switzerland


 
- 9 -

--------------------------------------------------------------------------------

 
 
Stock Purchase Agreement

--------------------------------------------------------------------------------



Exhibit A


FORM OF NOTE
(Attached)
 
- 10 -

--------------------------------------------------------------------------------

